Hugh L. Hooker Chief Compliance Officer, Corporate Secretary, Associate General Counsel Petro-Canada 37th Floor, Calgary, Alberta T2P 3E3 Telephone (403) 296-7778 Facsimile (403) 296-4910 E-mail: hhooker@petro-canada.ca October 1, 2007 United States Securities and Exchange Commission treet, N.E. Washington DC 20549 - 7010 Attention: Mr. Karl Hiller, Branch Chief Division of Corporation Finance Dear Sir: Re Petro-Canada Form 40-F for the Fiscal Year Ended December 31, 2006 Filed March 29, 2007 Your file number 001-13922 This is to confirm receipt of the follow-up letter of August 22nd, 2007 from Mr. Karl Hiller, Branch Chief, to Harry Roberts, Executive Vice President and Chief Financial Officer, Petro-Canada, seeking further clarification following Petro-Canada’s letters dated June 14th and July 27th, 2007. We are responding to questions raised in your August 22nd letter and for ease of reference we have restated your questions from that letter. SEC Questions Form 40-F for the Fiscal Year Ended December 31, 2006 General Reserve Replacement Percentages We understand from your response to prior comment 1, that you do not believe it would be meaningful to identify the factors driving the reserve replacement figures you disclose for 2005, 2006 and the cumulative five year period, amounting to 11%, 134% and 160%. However, we note that 75% and 126% of the 2005 and 2006 replacement figures were attributable to revisions of prior estimates, while 48% and 45% of the five year replacement metric were attributable to revisions and purchases, respectively. On the other hand, the increases in reserves attributable to discoveries, extensions and improved recoveries, amounting to 22%, 3% and 12% for 2005, 2006 and the five year cumulative period, are not nearly as significant. Given this disparity, and the prominence of this category as an indicator of your success in the exploitation of properties owned, the percentages you disclose do not allow for a sufficient depth of understanding. Further, since you have calculated these figures using reserves that do not comply with SEC requirements, contrary to your representations on page 33 of MD&A (Exhibit 99.2) and page 41 in your Description of Business, clarifying disclosure should be added in a separate advisory section for U.S. readers in the forepart of the filing, along with comparable metrics based on reserves that do comply with SEC and U.S. GAAP requirements. We have identified differences between your reserve measures and those that would be permissible for U.S. reporting purposes in a separate comment below. Petro-Canada Response We confirm our intention to discontinue disclosure of reserve replacement ratios in the Company’s future Form 40-F filings. With respect to the 2006 Form 40-F and your comments, Petro-Canada disclosed reserve replacement ratios on a “before royalty” basis. In addition, the Company included oil sands mining activities as stated on Page 2 of Form 40-F and as separately itemized on page 33 of MD&A (Exhibit 99.2). Footnote 2 on Page 11 of the 2006 Form 40-F states that the reserve replacement ratio was calculated as follows: “Proved reserves replacement ratio is calculated by dividing the year-over-year net change in proved reserves, before deducting production, by the annual production over the same period.” See also footnote 6 on page 33 of MD&A (Exhibit 99.2). In addition, the reserves tables on pages 33 of the MD&A (Exhibit 99.2) and page 45 of the Form 40-F provided detailed information (i.e. the specific changes in each of the reserves categories and a separate table for the Company’s oil sands mining reserves) sufficient to allow separate calculation of the factors driving the reserve replacement ratios. The Company will make a shell amendment of its 2006 Form 40-F to clarify its reserve replacement ratio disclosures, by stating, in the body of the amendment, as follows: The following information supplements information set forth in the Company’s 2006 Form 40-F regarding reserve replacement ratios. In the 2006 Form 40-F, the reserve replacement ratios had been calculated on a “before royalty” basis and included oil sands mining activities. In the supplemental information that follows, the reserve replacement ratios are calculated in accordance with SEC standards (on an “after royalty” basis, and including only oil and gas activity).
